DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I drawn to claims 1-16 and Species A drawn to Figs.1,3 and 4, in the reply filed on 08/24/2022 is acknowledged.  The traversal is on the ground(s) that the applicant argues; 
…restriction is improper as the species restriction is based on the drawings and not the claimed subject matter and secondly there is no explanation or evidence to understand the restriction requirement. 

This is not found persuasive because of the following; 
Initially, the species practice as stated in MPEP 808.01 the different grouping  of species can be identified by figures, distinguishing characteristics or claims and the office action clearly indicates the species with the reasoning. 
Secondly, the office action clearly notes that the inventions are directed to different areas of search and further provides different cpc classification areas to show inventions I and II in the process and apparatus designation that would be a serious search and examination burden on the restriction mailed on 7/12/2022.  
Further, detailed explanations for both the groupings and species designations were clearly indicated in the office action which included following: 
“…the apparatus does not require some of the steps in the method claims to operate, for example limitation “…positioning the second moveable position to a predetermined position relative to the first position…” and “…inserting the at least one medical instrument or tool through the predetermined insertion point…” as disclosed in claim 17.”, “…The inventions requiring different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search strategies or search queries)”, “The inventions may comprise of different prior art since the claims would need to be construed differently for examination purposes.” and “The inventions have acquired a separate status in the art in view of their different classification”, which all of these above reasons cause serious search and examination burden that these are considered valid evidence to the necessity of the Restriction.  
The requirement is still deemed proper and is therefore made FINAL.
Based on the election, claims 1-3,5 and 11-16 are pending in the office action below and claims 4,6-10,17-25 and 27 are withdrawn at least for the reasons noted above.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both “movable portion” [0053] and “first portion” [0063].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second movable portion” ,“guidance surface” and “reference scale”.

Claim Rejections - 35 USC § 101
Claims 3 and 11-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 3, the limitation recitation of, “…and confirm alignment of, the first portion on a patient in a targeted orientation or in a predetermined location…the medical guidance device is placed or secured onto the patient in the targeted orientation or in the predetermined location, or over the surgical site; and/or wherein the first portion operates to be fixed to the patient for performing a medical procedure”,  implies the patient is part of the invention. 
Regarding Claim 11, the limitation recitation of, “…wherein the first portion operates to be fixed to the patient for performing a medical procedure…”,  implies the patient is part of the invention. 
Thus, claims 3 and 11 and their dependent claims are rejected under U.S.C. 101.

Claim Interpretation
Claims 11 and 15-16 recites the phrase of “in a case” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	


Claims 1-3,5 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “…a guidance surface having one or more reference marks or a reference scale, the guidance surface operating to aid in the guidance of the at least one medical tool.” The “reference scale” is unclear what or how this reference scale related to the rest of the components therefore its metes and bounds not clear. Further, the specification does not provide clear information how is this reference scale is being used. Also, the phrase “reference scale” does not even appear in the specification to help understand the component or its functions per se.
In addition, it is unclear if the reference scale and reference marks are different components or the same in connection with the “first portion or second movable portion”. The specification again does not help to understand this either.

Regarding Claim 1, limitation “…including an encoder scale that operate to interact with the encoder sensor…” is unclear the metes and bounds of the encoder scale. Further, in the most pertinent section of the specification, it is still not clear what this “encoder scale” is and/or how it is tied/used with the rest of the components of the invention. It is very difficult to understand from the specification how this “encoder scale” operates and/or is it a physical component or it is simply a software since the specification does not provide clear information.
In addition, it is also unclear how the “encoder scale”  is intended to “interact” with the “encoder sensor” and/or what is being done to interact. It is unclear if the interaction is a wired or wireless interaction or if the components are intended to be physically connected to one another or something else from the recited claim limitations. 

Regarding Claim 12, limitation “…the encoder scale extends along a predetermined length of one side of the second movable portion; and/or the encoder scale extends along the entire circumference of the second movable portion around the opening of the second movable portion” is unclear the metes and bounds. 
The “predetermined length” is unclear what or how this length is related to the rest of the components therefore its metes and bounds are not clear. Further, the specification does not provide clear information how is this length is being computed. Also, the phrase “predetermined length” does not even appear in the specification to help understand its functions per se.
Further, it is unclear how the “predetermined length” is determined/obtained or if there is a standard measurement utilized and whether changes to the second movable portion dimensions affect the ability to “extend” the encoder scale along it. It is unclear how the “circumference” is being computed for the second movable portion with respect to “the opening”. Further, the specification does not provide clear information how is this circumference is being computed. Also, the phrase “circumference” does not even appear in the specification to help understand its functions per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et. al. (U.S. 20170014200, January 19, 2017)(hereinafter, “Onuma”).
Regarding Claim 1, Onuma teaches: A medical guidance device (Figs. 1-2, medical support device,  [0034]) comprising: 
a first portion including a portion defining an opening and including an encoder sensor (Figs. 1-2; “A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0036]; “The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040] ;“The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]); 
a second movable portion that is mateable with the first portion, the second movable portion operating to hold at least one medical tool to be guided by the medical guidance device and including an encoder scale that operates to interact with the encoder sensor (“Next, a stationary portion of an arcuate second rotational element 12 (also defined as a rotation mechanism) is attached to a movable portion of the rotational element 11. At this time, the rotational element 11 and the rotational element 12 are configured such that, as shown in FIG. 2, the rotation axis 22 of the second rotational element 12 that represents the center of rotation of a movable portion of the second rotational element 12 is perpendicular to the rotation axis 21 of the first rotational element 11 that represents the center of rotation of the movable portion of the first rotational element 11. A needle guide 13 is attached to the movable portion of the second rotational element 12.” [0037-0038]; “The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040]); 
wherein one or both of the first portion or the second movable portion include one or more of the following: one or more illumination or visual indicators that operate to aid in the guidance of the at least one medical tool, and/or a guidance surface having one or more reference marks or a reference scale, the guidance surface operating to aid in the guidance of the at least one medical tool (“…markers 30 are attached to the medical support device. Thus, some embodiments include at least three markers 30 that can be imaged by MRI, CT, or both MRI and CT are attached to the mechanical portion 1. In some embodiments, four, five, or more markers 30 are attached.” [0093]).

Onuma does not point out the specifics of guid[ing] the medical tool held in the medical guidance device and that operate to communicate with another processor wirelessly in the same embodiment(s) relied above.
However, Onuma in other embodiment(s) specifically teaches and one or more processors that operate to guide or navigate the at least one medical tool held in the medical guidance device and that operate to communicate with another processor wirelessly (“A processor 101 reads and executes a program code stored in a hard disk device 103 to execute a various type of process and control. A ram 102 temporarily stores information pieces, such as a program code executed by the processor 101. The hard disk device 103 stores a program code and a various type of date for performing processes and/or operations described with FIG. 8B above. An input device interface 104 receives a user input to the computer unit 100 from an input device 200 such as a keyboard, a mouse, a joystick, or a touch pad. An output device interface 105 outputs data to an output device such as a display and a recording apparatus. A peripheral interface 106 performs data and/or signal communication with an external device.” [0067]; “These positions are sent to computing unit 100 which includes a coordinate conversion unit 8, angle calculation unit 2, interference analysis unit 3, and one or more control portions 5a and 5b.” [0095]; “The coordinate conversion unit converts these positions on the image into target positions in the coordinate system. The angle calculation unit 2 then calculates combinations of target angles of the two rotational elements that provide correct needle insertion parameters for each the input target positions, and outputs the parameters to an interference analysis unit 3. Then, the medical support device is instructed to move the needle-like instrument guide into the first position.” [0155];“The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.” [0156]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with guid[ing] the medical tool held in the medical guidance device and that operate to communicate with another processor wirelessly as taught by Onuma because there is need for a device that can be used with multiple instruments (such as needles) where the instruments can be placed at the target sites with little to no interference between the instruments without the need to re-install the device on the patient ([0010] of Onuma).

Regarding Claim 2, Onuma substantially teaches the claim limitations as noted above.
wherein: the second movable portion includes: a frame defining an opening that operates to overlay the opening of the first portion when the first portion and the second movable portion are mated with each other (“A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15… a stationary portion of an arcuate second rotational element 12 (also defined as a rotation mechanism) is attached to a movable portion of the rotational element 11. At this time, the rotational element 11 and the rotational element 12 are configured such that, as shown in FIG. 2” [0036-0037]); 
an arc or support member attached to the frame (“A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0037]); 
and a holder slideably or movably attached to the arc or support member, wherein the holder operates to hold the at least one medical tool to be guided by the medical guidance device (“The needle guide can be attached and detached at the will of the user. For example, the needle guide can be slid into and out of a groove, onto a pin-like structure, or it can contain a snap closure for securing and removing from the apparatus. The removable mating surface 25 of the rotational element 12 includes a needle guide 13. The removable mating surface of the needle guide 25 can be attached and removed from a secure position by pressing bosses 26 on the top of the lower mating surface 24 into holes 27 on the upper mating surface of the needle guide 25.” [0109]).
Regarding Claim 3, Onuma substantially teaches the claim limitations as noted above.
wherein one or more of the following: the first portion includes one or more fiducial markers that operate to align, and confirm alignment of, the first portion on a patient in a targeted orientation or in a predetermined location, over a surgical site; the medical guidance device is placed or secured onto the patient in the targeted orientation or in the predetermined location, or over the surgical site; and/or wherein the first portion operates to be fixed to the patient for performing a medical procedure with the at least one medical tool (“Thus, in use, the medical support device is positioned on an object such as a human torso and the two rotational elements are rotated to define an optimal or predefined trajectory for a needle like element when inserted along the cut-out of the needle guide.” [0041]).
Regarding Claim 5, Onuma substantially teaches the claim limitations as noted above.
wherein the arc or support member includes the guidance surface having the one or more reference marks or the reference scale that operates to aid in the guidance of the at least one medical tool (“In FIG. 1, the structure of a movable portion in each rotational element, or rotational element is omitted for simplification. First, a base 15 of a mechanical portion 1 is fixed and installed on an object to be punctured with a fixing unit” [0035];“A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0037]; “…markers 30 are attached to the medical support device. Thus, some embodiments include at least three markers 30 that can be imaged by MRI, CT, or both MRI and CT are attached to the mechanical portion 1. In some embodiments, four, five, or more markers 30 are attached.” [0093]).
Regarding Claim 11, Onuma substantially teaches the claim limitations as noted above.
wherein the first portion operates to be fixed to the patient for performing a medical procedure with the at least one medical tool, and wherein, in a case where the first portion and the second movable portion are mated together, the encoder sensor operates to detect position information between the first portion and the second movable portion based on relative position compared with the encoder scale (“The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040]; “Thus, in use, the medical support device is positioned on an object such as a human torso and the two rotational elements are rotated to define an optimal or predefined trajectory for a needle like element when inserted along the cut-out of the needle guide.” [0041]; “The mechanical portion 1 may be fixed to the object with tape, adhesive, or the like. The base 15 may be provided with a part to which a belt-like instrument is attached, and the mechanical portion 1 may be fixed to the object with a belt or the like. If the mechanical portion 1 can be fixed to the object with bolts, the base 15 may be provided with holes into which bolts or other fixation elements are inserted.” [0070]; “The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]).
Regarding Claim 12, Onuma substantially teaches the claim limitations as noted above.
wherein one or more of the following: the encoder sensor faces the encoder scale in the case where the first portion and the second movable portion are mated together; the encoder scale extends along a predetermined length of one side of the second movable portion; and/or the encoder scale extends along the entire circumference of the second movable portion around the opening of the second movable portion (Fig. 1, elements 6a and 6b; “The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040]; “The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]).
Regarding Claim 13, Onuma substantially teaches the claim limitations as noted above.
further comprising: a wireless communication circuit or wireless communicator device that operates to aid the one or more processors in communicating with the another processor wirelessly (“A processor 101 reads and executes a program code stored in a hard disk device 103 to execute a various type of process and control. A ram 102 temporarily stores information pieces, such as a program code executed by the processor 101. The hard disk device 103 stores a program code and a various type of date for performing processes and/or operations described with FIG. 8B above. An input device interface 104 receives a user input to the computer unit 100 from an input device 200 such as a keyboard, a mouse, a joystick, or a touch pad. An output device interface 105 outputs data to an output device such as a display and a recording apparatus. A peripheral interface 106 performs data and/or signal communication with an external device.” [0067]; “These positions are sent to computing unit 100 which includes a coordinate conversion unit 8, angle calculation unit 2, interference analysis unit 3, and one or more control portions 5a and 5b.” [0095]; “The coordinate conversion unit converts these positions on the image into target positions in the coordinate system. The angle calculation unit 2 then calculates combinations of target angles of the two rotational elements that provide correct needle insertion parameters for each the input target positions, and outputs the parameters to an interference analysis unit 3. Then, the medical support device is instructed to move the needle-like instrument guide into the first position.” [0155];“The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.” [0156]), 
wherein the one or more processors further operate to one or more of the following: communicate with the encoder sensor and read a position along the encoder scale based on the position of the encoder sensor, detect any error or errors of the encoder sensor, encoder scale, the one or more processors of the medical guidance device, and/or the medical guidance device, and/or control the one or more illumination or visual indicators on a surface of the first portion and/or on a surface of the second movable portion to indicate information to a user of the medical guidance device (“A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0036]; “The user optionally confirms the target angles presented on the presentation portion 4, and rotates the first rotational element 11 in FIG. 1 and the second rotational element 12 in FIG. 1 manually such that they are at the presented target angles. At this time, the user changes the position of the first rotational element 11 and the second rotational element 12 manually by referring the position detection units 6a and 6b provided on the rotational elements 11 and 12. In alternative embodiments, the positioning of rotational elements 11 and 12 is automated and the presentation portion is optional.” [0062];“The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040] ;“The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]).
Regarding Claim 14, Onuma substantially teaches the claim limitations as noted above.
wherein the medical guidance device communicates wirelessly with a first processor of a computer, the computer including the first processor and a first wireless circuit or communicator; and the medical guidance device further includes a second wireless circuit or communicator that operates to communicate wirelessly with the first wireless circuit or communicator such that the one or more processors operate to communicate with the first processor of the computer via the first and second wireless circuits or communicators (“A processor 101 reads and executes a program code stored in a hard disk device 103 to execute a various type of process and control. A ram 102 temporarily stores information pieces, such as a program code executed by the processor 101. The hard disk device 103 stores a program code and a various type of date for performing processes and/or operations described with FIG. 8B above. An input device interface 104 receives a user input to the computer unit 100 from an input device 200 such as a keyboard, a mouse, a joystick, or a touch pad. An output device interface 105 outputs data to an output device such as a display and a recording apparatus. A peripheral interface 106 performs data and/or signal communication with an external device.” [0067]; “These positions are sent to computing unit 100 which includes a coordinate conversion unit 8, angle calculation unit 2, interference analysis unit 3, and one or more control portions 5a and 5b.” [0095]; “The coordinate conversion unit converts these positions on the image into target positions in the coordinate system. The angle calculation unit 2 then calculates combinations of target angles of the two rotational elements that provide correct needle insertion parameters for each the input target positions, and outputs the parameters to an interference analysis unit 3. Then, the medical support device is instructed to move the needle-like instrument guide into the first position.” [0155];“The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.” [0156]),  
and the encoder sensor operates to detect positional or angular information of the medical guidance device and/or of the at least one medical tool attached to the medical guidance device (Figs. 1-2; “A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0036]; “The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040] ;“The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]).  
Regarding Claim 15, Onuma substantially teaches the claim limitations as noted above.
wherein: the first processor operates to enable one or more guidance features by sending a signal to the one or more processors of the medical guidance device and to disable the one or more guidance features by sending a signal to the one or more processors of the medical guidance device in a case where one or more of the following occur: angle information and a target angle are matched or are substantially the same, angle information is stable, and/or a user aborts the guidance feature or features; and the one or more processors further operate to one or more of the following: (i) read angle information and status information from the encoder sensor cyclically, (ii) transmit the angle information and the status information to the first processor cyclically, (iii) calculate a difference between each angle information and the -8-Amendment for Application No.: 16/653,761 Attorney Docket: 2600-24403-non-prov target angle during guidance of the at least one medical tool, and/or (iv) control the one or more illumination or visual indicators on a surface of the first portion and/or on a surface of the second movable portion and/or one or more auditory signals on a surface of the first portion and/or on a surface of the second movable portion to indicate information to a user of the medical guidance device based on the angle information and status information (“An angle calculation unit 2 finds two combinations of target angles of the two rotational elements for each of the input target positions, and outputs them to an interference analysis unit 3. For example, when two target positions Pa (xa, ya, za) and Pb (xb, yb, zb) are input, combinations of target angles (θa1, θa2) and (θa1′, θa2′) for the target position Pa are output. Combinations of target angles (θb1, θb2) and (θb1′, θb2′) for the target position Pb are output.” [0054];“The user optionally confirms the target angles presented on the presentation portion 4, and rotates the first rotational element 11 in FIG. 1 and the second rotational element 12 in FIG. 1 manually such that they are at the presented target angles. At this time, the user changes the position of the first rotational element 11 and the second rotational element 12 manually by referring the position detection units 6a and 6b provided on the rotational elements 11 and 12. In alternative embodiments, the positioning of rotational elements 11 and 12 is automated and the presentation portion is optional. As a result, the needle guide 13 faces the target position Pa. By inserting a needle-like instrument 10a along the cutout of the needle guide 13 in this attitude, the instrument can be inserted at the target position Pa as shown in FIG. 5A. Next, in order to puncture the target position Pb, with the instrument boa remaining inserted, as with the target position Pa, the movable portions of the rotational elements are moved such that the rotational elements 11 and 12 are at the target angles θb1 and θb2 thereof.” [0062-0064]).
Regarding Claim 16, Onuma substantially teaches the claim limitations as noted above.
wherein: the first processor operates to enable one or more guidance features by sending a signal to the one or more processors of the medical guidance device; and the one or more processors further operate to one or more of the following: (i) read angle information and status information from the encoder sensor cyclically, (ii) calculate a difference between each angle information and target angle during guidance of the at least one medical tool, (iii) control the one or more illumination or visual indicators on a surface of the first portion and/or on a surface of the second movable portion and/or one or more auditory signals on a surface of the first portion and/or on a surface of the second movable portion to indicate information to a user of the medical guidance device based on the angle information and status information, (iv) stop the one or more guidance features in a case where one or more of the following occur: angle information and the target angle are matched or are substantially the same, angle information is stable, and/or a user aborts the guidance feature or features, and/or (v) send a guidance completion signal to the first processor when the guidance is completed or stopped (Figs. 1-2; “A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.” [0036]; “The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.” [0040] ;”  Presentation portion 4 may be, for example, a display unit such as a monitor, and it may be integrated into the display of the medial image. Alternatively, the presentation portion may be, for example, a small display located on the device.” [0060];“The position detection units 6 do not necessarily have to be scale-like, and may be optical or electrical detectors, for example, encoders or potentiometers. In that case, the present angle can be displayed on the presentation unit 4 or the like.” [0072]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793